Citation Nr: 0942168	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

2.  Entitlement to service connection for tightness of chest 
also reported as shortness of breath.  

3.  Entitlement to service connection for numbness and 
tingling of hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1998 to July 
2002. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, in pertinent part denied 
entitlement to service connection for acute cervical strain, 
probable spurring C3-4, tightness in chest, and numbness and 
tingling in hands and feet.  

Jurisdiction now resides with the Pittsburgh, Pennsylvania 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In a January 2006 letter the RO indicated that at the 
Veteran's request a hearing had been scheduled before a 
decision review officer at the RO.  The hearing was 
rescheduled at the Veteran's request, and in a March 2006 
letter, the RO sought to inform the Veteran of the new date 
and time.  In a July 2006 VA Form 9, the Veteran stated that 
he had submitted a change of address two times, that he had 
been living in Germany since March 2006, and that the 
correspondence from the RO had been sent to his chiropractor.   

In view of the evidence that the Veteran did not receive 
timely notice of the hearing, the Veteran remains entitled to 
such a hearing.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Service treatment records demonstrate that the Veteran 
reported chest tightness, shortness of breath, and pain 
between his shoulders for the first time after his fall in 
service.  Post-service treatment records show that the 
Veteran reported the same symptoms in addition to numbness 
and tingling in his hands and feet.  The December 2005 letter 
from the Veteran's chiropractor stated that the symptoms of 
shortness of breath and pain and numbness in his hands were 
directly related to his in-service fall.  

The Veteran reported his shortness of breath immediately 
after the injury, one month before separation, in his July 
2005 VA examination, in the May 2005 chiropractor 
consultation, the December 2005 notice of disagreement, and 
his July and September 2006 Form 9 statements.  These 
statements have been consistent since he was first treated 
after his accident.   

Although a July 2005 VA examination discussed the Veteran's 
cervical spine and mentioned the symptoms of shortness of 
breath and numbness and pain in the hands and feet, the 
examination did not provide an opinion as to diagnosis or 
etiology of these symptoms.  As there is evidence of current 
disabilities that may be connected to an in-service injury, a 
VA examination is necessary to provide an opinion on whether 
any current diagnoses and whether any current disabilities 
are connected to service.

With regard to the claim for service connection for a 
cervical spine disability, a September 2005 magnetic 
resonance imaging (MRI) report showed degenerative disc 
disease and C5-C6 paracentral osteophyte causing moderate 
canal stenosis.  Therefore, the first requirement for service 
connection-a current disability-is satisfied.

The service treatment records show that the Veteran was 
treated at an emergency room for a back injury sustained 
after falling down a flight of stairs.  The Veteran has 
stated that he injured his cervical spine in this fall.  

The Veteran received a VA spine examination in July 2005.  
The Veteran reported falling down the stairs during service 
and stated that the pain had resolved after a couple of days.  
He reported that he saw a doctor during service but then did 
not have any further problems until January 2005.  

The examiner concluded that the Veteran's current neck 
condition and "the relationship to his military service 
would be merely speculative."  He stated that there was a 
five year gap between the in-service injury and the onset of 
problems with his neck, arms, and legs.  

The post-service records also show that the Veteran had been 
treated by a chiropractor where he reported cervical back 
pain, shortness of breath, and numbness and pain in his hands 
since he fell in service.  The Veteran also reported that he 
felt neck pain immediately after the fall and that his 
symptoms have worsened over time.  The chiropractor stated 
that it was his professional opinion that the Veteran's neck 
condition including associated numbness and tingling of the 
hands was directly related to his in-service injury.  He 
appeared to base this opinion on the Veteran's report that he 
had tingling and numbness after the fall and that these 
symptoms had grown worse since.  This history appears to 
differ from that considered by the VA examiner.

When a VA examiner states that an opinion cannot be provided 
without resort to speculation, the examiners opinion 
constitutes "non-evidence".  Fagan v. Shinseki, 573 F.3d 
1282, 1289 (Fed. Cir. 2009).  An examination is needed to 
obtain a fully informed opinion as to whether any current 
cervical spine disability is a residual of the in-service 
fall.

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Under the VCAA, VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran has not received Dingess notice.  Inasmuch as 
this appeal must be remanded for other reasons, there will be 
an opportunity for him to receive complete VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the Veteran 
Dingess notice in connection with his 
claims on appeal in accordance with the 
VCAA.  The letter should (1) inform him 
of the information and evidence that is 
necessary to substantiate his claims; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide. 

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date.

2.  The RO or AMC should afford the 
Veteran the opportunity for the requested 
DRO hearing.  

3.  The Veteran should be afforded a VA 
examination or examinations to determine 
any current disability manifested by 
shortness of breath numbness and tingling 
in hands and feet, or a cervical spine 
disability had its onset in service or is 
related to a disease or injury in 
service.  The examiner should review the 
claims folder, or its pertinent contents, 
and note such review in the examination 
report or in an addendum. 

The examiner should provide an opinion as 
to whether any current disability, 
manifested by shortness of breath and 
numbness and tingling in hands and feet, 
or any cervical spine disability at least 
as likely as not (50 percent probability 
or more) had its onset in service or is, 
in whole or part, the result of in-
service disease or injury.  The examiner 
should specifically comment on whether 
any of these disabilities are related to 
a fall down stairs during service.

The examiner should provide a rationale 
for these opinions.  The examiner is 
advised that the Veteran is competent to 
report his history and symptoms and that 
his reports must be considered in 
formulating the requested opinion.

4.  If the claim is not fully granted, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board, if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




